Citation Nr: 0123926	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  99-07 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-operative 
hemorrhoids with anal stricture, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied the claim of an increased evaluation for post-
operative hemorrhoids with anal stricture.  

As preliminary matter, the Board notes that, in addition to 
the above issue, the RO has certified the issue of 
entitlement to a temporary total rating based on 
convalescence as on appeal.  However, that action, alone, 
does not confer Board jurisdiction over that issue.  See 
38 C.F.R. § 19.35 (2000).  Rather, the Board has jurisdiction 
to consider an issue only if a timely notice of disagreement, 
and, following the issuance of a statement of the case, a 
timely substantive appeal, as to that issue, are filed.  See 
38 U.S.C.A. § 7105 (West 2001); 38 C.F.R. §§ 20.200-202, 
20.300-302 (2000).  

After a thorough review of the claims file, the Board 
determines that the issue of a temporary total evaluation for 
convalescent purposes is not in appellate status.  In his 
March 1999 supplemental statement of the case, the veteran 
indicated that he was not satisfied with the VA examination 
of his hemorrhoids, and that he had had surgery since his 
records were evaluated.  The RO construed this statement as 
raising the issue of a temporary total rating, and, in an 
August supplemental statement of the case, addressed and 
denied the issue.  However, in a September 1999 statement, 
the veteran clarified that his statement was meant to express 
his concerns about the adequacy of his VA examination 
(pertinent to his claim for an increased rating).  He 
subsequently underwent further examination in November 2000.  
Although the issue of a temporary total rating has been noted 
as an additional issue in "appellate status" at the 
commencement of both the veteran's August 2000 hearing before 
an RO hearing officer, and the July 2001 hearing before the 
undersigned Board Member at the RO, at neither hearing did 
the veteran offer any testimony on the issue of a temporary 
total evaluation.  Moreover, the veteran has not otherwise 
expressed his disagreement with the RO's denial of a 
temporary total evaluation.  

Under these circumstances, the Board finds that the only 
issue over which the Board has jurisdiction is that 
identified on the title page of this decision; hence, that is 
the only issue addressed herein.  


FINDING OF FACT

The veteran's service-connected post-operative hemorrhoid 
condition is primarily manifested by fecal incontinence, anal 
stricture, and apparently poor sphincter control, resulting 
in extensive leakage and fairly frequent involuntary bowel 
movements.


CONCLUSION OF LAW

The criteria for assignment of a 60 percent evaluation for 
post-operative hemorrhoids with anal stricture (and poor 
sphincter control) have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7332, 7333, 
7336 (2000); 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records document the diagnosis and 
treatment of hemorrhoids in the 1970s and early 1980s.  VA 
treatment records dated in the 1980s reflect continued 
treatment for bleeding and painful external hemorrhoids.  By 
rating action of May 1984, service connection was established 
for hemorrhoids.  A noncompensable rating was assigned.  

VA treatment records dated in 1987 reflect reports of 
engorged external hemorrhoids that were not responsive to 
conservative therapy.  Continued treatment is noted in 
records dated in the 1990s, including banding of hemorrhoids 
in June 1991.

By rating action of March 1995, a compensable rating of 10 
percent was assigned.  

VA records show that the veteran underwent a 
proctosigmoidoscopy in January 1995.  VA records dated in 
1996 reflect ongoing treatment for painful and bleeding 
hemorrhoids, as well as the performance of a biopsy in May 
and a proctoscopy in October.  A proctoscopy was performed in 
April 1997.  

A VA examination was conducted in July 1997.  The veteran 
complained of constant pain the rectal area and occasional 
bleeding.  The digital rectal examination revealed a 
stricture of the anal sphincter that made it difficult and 
painful for the veteran.  The veteran reported occasional 
bleeding, soiling of this clothing, incontinence and 
tenesmia.  He had not experienced dehydration, malnutrition, 
or anemia.  He reported problems with daily fecal leakage.  
The examiner diagnosed internal and external hemorrhoids and 
stricture of the sphincter due to prior surgery.  However, 
the examiner indicated that the stricture was not complete.  

By rating action of July 1997, the RO increased the assigned 
rating to 30 percent.  

A VA examination was conducted in August 1998.  The veteran 
reported the loss of sphincter control about two to three 
times a week, with leakage of fecal material with involuntary 
bowel movement.  The veteran indicated that he was not using 
pads, but paper.  The veteran reported that hemorrhoidal 
bleeding occurred one to two times a month.  The veteran was 
using Metamucil, change in diet, Proctofoam, suppositories 
and creams.  He had not undergone a colostomy.  At the time 
of the examination, there was no evidence of fecal leakage.  
The size of the lumen was normal and there had not been any 
sign of anemia.  There were no fissures.  The examiner found 
external hemorrhoids about 8 centimeters in size.  The 
examiner diagnosed external hemorrhoids, active with 
bleeding.  

VA records show that the veteran underwent a proctoscopy in 
May 1998.  In September 1998 he underwent a biopsy.  

In January 1999, the veteran underwent a hemorrhoidectomy for 
external and internal hemorrhoids.  It was noted that he 
presented in September 1998 for an evaluation.  It was also 
noted that he had an internal hemorrhoid banded in 1991, but 
has experienced a recurrence.  

In an undated note, a VA nurse practitioner reported that she 
was treating the veteran on an episodic basis, including his 
anal fissures.  The veteran visited her clinic four times in 
six weeks, and pain medication was prescribed on each visit.  
He was encouraged to remain home to rest.  The need to rest 
resulted in the veteran taking several days of leave from 
work.  He underwent fissure removal in January 1999.  

A VA examination was conducted in October 1999.  It was noted 
that there was no degree of sphincter control.  The veteran 
reported experiencing fecal leakage every day and indicated 
that he uses pads on a daily basis.  There was no bleeding or 
thrombosis.  His treatment included sitz baths, Preparation-
H, Metamucil and Proctofoam.  The veteran had not undergone a 
colostomy.  The examiner reported that the size of the lumen, 
and the rectum and anus were normal.  There were no signs of 
anemia or fissures.  The examiner found a hemorrhoid at the 
six o'clock position.  There was no evidence of bleeding.  
The examiner noted that the surgery for hemorrhoids helped 
the veteran's condition.  On a scale of one to ten, the 
veteran's pain was described as eight off and on each day.  
The pain is worse when he is sitting.  The examiner diagnosed 
hemorrhoids, status post surgery with fecal incontinence.  

In May 2000, the veteran underwent a barium enema.  The 
examiner reported an impression of mild irritability of the 
bowel, and noted mild abnormality.  

In an August 2000 letter, a VA nurse practitioner reported 
that the veteran has been a patient since 1992, and that his 
primary concern at that time was hemorrhoids.  The veteran 
underwent surgical procedures in 1992 and again in 1998.  The 
nurse practitioner noted that after the second surgery, the 
veteran developed urinary and fecal incontinence.  The fecal 
incontinence was interfering with the veteran's ability to 
perform his job assignments at that time.  The nurse 
practitioner reported that the veteran was seen for further 
diagnostic work-up, and that an esophagogastroduodenoscopy 
(EGD) was positive for H. pylori bacteria.  The nurse 
practitioner did indicate that the bacteria is not the cause 
of his incontinence, therefore its cause remained unknown but 
dates to immediately after the second surgery.  

In an August 2000 report, a VA counseling psychologist and 
vocational rehabilitation specialist noted that the veteran 
suffers from hemorrhoids and a nonservice-connected back 
condition.  It was concluded that the veteran's urinary and 
bowel incontinence further complicated his ability to work 
and caused a great deal of embarrassment and depression on a 
daily basis as it interferes with his daily activities.  It 
was ultimately determined that given the nature of the 
veteran's condition, he could not engage in a physically 
demanding job.  The scheduled completion date for his 
vocational rehabilitation was set for August 2002.  

In August 2000, the veteran appeared at the RO and testified 
before a hearing officer.  The veteran testified that he does 
not have any control over his bowels, and that he could not 
control what he was eating.  He reported that regardless of 
the types of foods he eats, he experiences fecal 
incontinence.  Over that year, he lost 50 pounds.  He 
indicated that he avoids a lot of meals at times when he goes 
to work or attends classes.  The veteran indicated that the 
condition is painful, and that he experiences severe sharp 
pains in the lower buttock area.  The veteran testified that 
he went to a VA facility about 10 to 15 times over a two-
month period, but became frustrated.  He noted that he was 
taking four different antibiotics, and that he has developed 
ulcers.  He indicated that he takes Metamucil to keep his 
tract clean, and used suppositories when he starts to feel a 
period of constipation beginning.  The veteran reported that 
was then working as a route salesman for a dry cleaning 
facility, which presented unique issues regarding the 
scheduling of meals and the availability of restrooms.  The 
problems with eating and using the restroom were also present 
when attending classes.  The veteran testified that some 
employers who have known of his condition were understanding, 
but he has found it difficult to approach others to discuss 
the matter.  Due to his problems with incontinence, he 
carries a change of clothes and wears pads.  Given the 
possibility of future complications, the veteran decided to 
pursue a college degree and was taking classes at a 
university.  The veteran discussed the impact of his 
condition on his social life.  The veteran testified that his 
physicians have associated the hemorrhoid surgeries with his 
incontinence and determined that he was affected by bacteria 
due to his eating habits.  

A VA examination was conducted in November 2000.  The veteran 
complained that he is unable to control his bowel movement 
and that he has poor sphincter control.  The veteran 
complained of daily fecal leakage and the need for a pad.  At 
times, the hemorrhoid bleeds, but he does not experience 
thrombosis.  He takes Metamucil to soften the stool and uses 
Anusol rectal suppositories, Proctofoam HC and warm soaks for 
the hemorrhoid.  He had not undergone a colostomy.  The 
examiner did not find evidence of fecal leakage, and noted 
that the size of the lumen of the rectum and anus were 
normal.  There were no signs of anemia.  There were no 
fissures or hemorrhoids.  There was no evidence of bleeding.  
The examiner diagnosed hemorrhoid and bowel incontinence.  

In July 2001, the veteran appeared at the RO and testified 
before the undersigned member of the Board.  The veteran 
testified that, as a result of two hemorrhoid surgeries, he 
experiences bowel incontinence on a daily basis, and that he 
may have to undergo a colostomy in the future.  He indicated 
that a six-hour trip to the RO takes eight hours more because 
of the number of times he has to stop to deal with accidents 
resulting from fecal incontinence.  The veteran noted that he 
wears Depends disposable undergarments (referred to as a pad) 
on an almost daily basis, and that he has had to modify his 
diet.  He testified that it is difficult informing employers 
of his condition, as well as the professors at his 
university.  Although he also noted that his professors have 
taken his condition into consideration, he indicated that had 
not told his new employer (at a casino) about his condition.  
He indicated that on occasion, he has had offer an excuse for 
being late, because he's had an accident on the way to work, 
and had to go back home, clean up, and change his clothes.  
He also indicated that he keeps a change in clothing in his 
locker at work.  The veteran testified that his wife 
currently is understanding about his condition, but that he 
was concerned about her continued understanding as his 
condition worsens.  He also indicated that he does not have a 
regular physician due to insurance matters.  

Legal Analysis

The Board notes that during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended, at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) (West Supp. 2001)).  Regulations implementing the 
Veterans Claims Assistance Act of 2000 are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

Although the RO has not specifically considered the claim in 
light of the new law (and its implementing regulations), the 
Board finds that the dictus of the law have essentially been 
satisfied.  In this case, the RO has met its duty to assist 
the appellant in the development of these claims under the 
VCCA.  By virtue of the statement of the case and the 
supplemental statement of the case issued during the pendency 
of the appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  When the 
appellant testified before the Board in July 2001, the 
appellant and his representative were given notice of the 
evidence necessary to substantiate the claim.  The duty to 
suggest evidence was met at the time of the hearing pursuant 
to 38 C.F.R. § 3.103 (2000).  The appellant was afforded an 
additional period of 30-days to submit evidence.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant; in fact, it appears that all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were obtained and are associated with 
the claims folder, and the National Personnel Records Center 
has indicated that all available records have been forwarded.  
There are no indications that Social Security Administration 
records need to be obtained.  Multiple VA examinations were 
conducted, and copies of the reports are associated with the 
file.  The relevant records related to the veteran's 
vocational rehabilitation appear to be associated with the 
claims folder.  Hearings were conducted before the RO and 
before the Board and the transcripts are associated with the 
claims folder.

Hence, adjudication of this appeal, without remand to the RO 
for initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Thus, this decision will include a 
review of the entire record, but the focus will be on the 
most recent medical findings regarding the service-connected 
disability at issue.

Service connection currently is in effect for postoperative 
hemorrhoids with anal stricture, rated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7336-7333, which indicates that he has 
hemorrhoids evaluated on the basis of anal stricture.  See 
38 C.F.R. § 4.27.  

Diagnostic Code 7336 contemplates external or internal 
hemorrhoids, and provides a maximum rating of 20 percent when 
there is persistent bleeding and with secondary anemia, or 
with fissures.  

Diagnostic Code 7333 contemplates stricture of the rectum and 
anus.  A 30 percent rating is assigned when there is moderate 
reduction of lumen, or moderate constant leakage.  A 50 
percent rating is assigned when there is great reduction of 
lumen, or extensive leakage.  A total rating of 100 percent 
is assigned when a colostomy is required.  

In this case, the clinical findings of record indicate normal 
size lumen.  Therefore, the evidence does not indicate that 
there is moderate or great reduction of lumen.  However, the 
evidence of record, including the veteran's sworn testimony, 
clearly demonstrates that the leakage he experiences is more 
than moderate.  The evidence shows that the veteran 
frequently has to interrupt his daily work and school 
activities to tend to his condition and that he needs to wear 
disposable undergarments or pads on a daily basis.  
Collectively, this suggests that the leakage is more than 
moderate, and is in fact, extensive.  These findings are 
suggestive of the 50 percent criteria under Diagnostic Code 
7333.

The Board notes, however, that the evidence of record also 
suggests that the veteran has poor sphincter control, as he 
has testified to the frequent and immediate need to use the 
restroom after eating, and having accidents on occasion.  
Hence, the Board finds that the provisions of Diagnostic Code 
7332, pursuant to which impairment of sphincter control of 
the rectum and anus is evaluated, also are for consideration.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that 
the assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case).  Under 
Diagnostic Code 7332, a 60 percent rating is assigned when 
there is extensive leakage and fairly frequent involuntary 
bowel movements.  A 100 percent rating is assigned when there 
is complete loss of sphincter control.  

Overall, then, evidence suggests that there is a question as 
to which rating criteria should apply.  Given the extensive 
leakage and the poor sphincter control, the Board finds that 
the disability picture presented is most comparable to the 
criteria used to assign a 60 percent rating under Diagnostic 
Code 7332.  As such, that is the rating that must be 
assigned.  See 38 C.F.R. § 4.7.  

However, the record presents no basis for assignment of more 
than a 60 percent evaluation.  Although the evidence 
demonstrates poor sphincter control, complete loss as 
required for a 100 percent rating under Diagnostic Code 7332 
has not been demonstrated.  The Board also notes that the 
criteria for a total rating of 100 percent have not been met 
with regard to Diagnostic Code 7333.  The veteran has 
indicated that eventually, he will have to undergo a 
colostomy.  However, he has yet to undergo the procedure and 
the available medical records do not indicate that the degree 
of disability is such that a colostomy is required at this 
time.  Therefore, with regard to the assignment of a 60 
versus 100 percent rating under Diagnostic Code 6332, there 
is not a question as to which rating should apply.  See 
38 C.F.R. § 4.7.  Moreover, more than a 60 percent evaluation 
is not assignable under any other provision of the rating 
schedule, or, pursuant to 38 C.F.R. § 3.321(b)(1), on an 
extra-schedular basis.  

Under these circumstances, the Board concludes that the 
criteria for assignment of a 60 percent, but no higher, 
evaluation for the disability under consideration are met.



ORDER

A 60 percent rating for postoperative hemorrhoids with anal 
stricture (and poor sphincter control) is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

